Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
III.  DETAILED ACTION
Claims 1-15 are presented for examination.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim 5 is a method claim depends on a system claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent PGpub No.  20160125075 to Eggebraaten et al.

As to claim 1, Eggebraaten discloses a computer system comprising: a processing unit operatively coupled to memory (fig. 2); 
a knowledge engine in communication with the processing unit (fig. 3), the knowledge engine to evaluate document reliability (i.e. reliability [0058] and “evidence that supports an answer can be text from a document located in a corpus” [0193]. So answer reliability is 
a natural language processing (NLP) manager operatively coupled to the assessment manager, the NLP manager to identify and extract one or more statements in the one or more identified documents (natural language processing  [0214]); 
the assessment manager to evaluate accuracy of the one or more extracted statements ([0058]), including: 
apply ground truth question and answer data to the extracted one or more statements and generate answer data, wherein the answer data is document content ([0058]. Note: in [0023] of instant application, applicant stated “Ground truth data refers to information provided by direct observation. With respect to AI and ML, ground truth is a measurable data set, and in one embodiment may be a collection of vetted data.” However, applicant did not clear define ground truth question. Since Eggebraaten’s data could be “analyze one or more data sources”, so it is believed Eggebraaten’s data is also ground truth data, and question and answer related to  ground truth data is also ground truth data question and answer); 
a director, operatively coupled to the assessment manager, the director to apply the statement accuracy evaluation to the document, including calculate document reliability based on the generated answer data across each of the identified one or more statements (i.e. confidence values or other quantitative indications of the confidence or reliability of that particular answer [0058]); 


As to claim 2, Eggebraaten discloses a system of claim 1, wherein the selective application of the document to the source includes acceptance of the document, and further comprising 
the director to dynamically assess reliability of the source responsive to the document acceptance (i.e. dynamic. [0057]). 

As to claim 3, Eggebraaten discloses a system of claim 1, further comprising 
the NLP manager to evaluate context within the document, including identify context within the identified one or more statements ([0078]). 

As to claim 4, Eggebraaten discloses a system of claim 3, wherein the ground truth questions and answer data is organized into a taxonomy, and further comprising 
the NLP manager to identify ground truth question and answer data relevant to the identified context of the one or more statements responsive to the identified statement context and the taxonomy. (i.e. content relevance. [0059])

As to claim 5, Eggebraaten discloses a method of claim 4, wherein the selective application of the document to the source further comprises the assessment manager to: 

use dynamic bucket thresholds based on the answer confidence scores to classify the confidence scores. [0057]); 
identify a source classification, including evaluating the source classification with respect to the document classification ([0057]); and 
selectively submit the document to the source and a corresponding source classification responsive to the source and document classification evaluation ([0057]). 

	As to claims 6-15, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153